

115 S3043 IS: United States Transportation Command Infrastructure Assessment Act of 2018
U.S. Senate
2018-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3043IN THE SENATE OF THE UNITED STATESJune 11, 2018Mr. Rounds introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo require USTRANSCOM assessments of transportation infrastructure.
	
 1.Short titleThis Act may be cited as the United States Transportation Command Infrastructure Assessment Act of 2018. 2.United States Transportation Command assessments of transportation infrastructure (a)ResponsibilitiesIn coordination with the Secretary of Transportation, the Commander of the United States Transportation Command shall make available to the appropriate congressional committees a description and assessment of the condition of the defense transportation sector functions, systems, assets, and dependencies as they relate to supporting Department of Defense operational capabilities and assets, including any related Transportation Engineering Agency Infrastructure Assessments.
 (b)Identification of resource requirementsIn coordination with the Secretary of Transportation, the Commander shall identify and submit to the appropriate congressional committees consolidated and prioritized resource requirements for transportation infrastructure at the same time the President submits to Congress the budget for the next fiscal year under section 1105 of title 31, United States Code. The submission from the Commander shall include a synopsis of the En Route Infrastructure Master Plan and other information necessary to provide a single source comprehensive set of resource requirements for transportation infrastructure.
 (c)DefinitionsIn this section, the term appropriate congressional committees means— (1)the Committee on Armed Services, the Committee on Commerce, Science, and Transportation, and the Committee on Appropriations of the Senate; and
 (2)the Committee on Armed Services, the Committee on Transportation and Infrastructure, and the Committee on Appropriations of the House of Representatives.